DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nooren (US 2014/0318686) in view of Anker et al. (US 2011/0120587).
2-C12 alkene [0045], which corresponds to the claimed PE or PP coating layer, and being a continuous layer over the coated section, and wherein said polyolefin based adhesive adheres to both the metal pipe and to said PE or PP coating.  Nooren further discloses that the polyolefin based adhesive contains an organic phase consisting of substantially saturated hydrocarbons, and wherein the polyolefin based adhesive is atactic polypropylene, which is an amorphous polypropylene, ethylene-propylene copolymers, or poly(iso)butylene (co)polymer [0019-0032], which inherently have an organic phase in amount of ethylenic unsaturation of about less than 0.2 meq/g.
Nooren fails to explicitly disclose that the polyolefin based adhesive are being flowable when a pressure of 10 kgf/mm2 is applied and exhibits a yield point at 90ºC, at deformation of more than 1%, when measured at 10 rad/sec with increased deformation as well as the properties of the polyolefin coating system recited in claims 14-15.  However, given that Nooren discloses 
It been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 
Further, Nooren discloses a layer of corrosion protecting layer of polyolefin of C2-C12 alkene [0045], which corresponds to the claimed PE or PP coating layer as set forth above, however, fails to explicitly disclose that the PE coating is HDPE and non-crosslinked.
Anker discloses that the PE coating layer is HDPE (density 930-955 kg/m3) [0007] and being non-crosslinked [0031] for a coated metal pipe.  Because Anker discloses non-crosslinked HDPE, this would read upon the claimed HDPE being reactive.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nooren’s PE coating layer to be of HDPE and non-crosslinked [0031], since Anker discloses that this will achieve a high mechanical strength coated pipe [0001].
Furthermore, Nooren discloses a coated metal pipe for a field joint [0036, 0044]), and discloses the thickness of the polyolefin based adhesive is 0.1-25 mm, and discloses that the total thickness of the anti-corrosive polyolefin coating system is up to 28 mm [0043], which therefore discloses an overlapping range for the PE or PP coating layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have In re Malagari, 182 USPQ 549.
Regarding claim 3, Nooren discloses a coated metal pipe as set forth above, however, fails to disclose the dimension of the metal pipe as presently claimed.
Anker discloses a coated metal pipe with the diameter as claimed [0114].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nooren’s metal pipe to have an outer diameter as presently claimed, since Anker discloses that this is a known dimension of a metal pipe.

Regarding claims 11-13, Nooren discloses that the polyolefin based adhesive and the PE or PP coating layer are applied on substantially the whole length of a pipe ([0015]: one or more section), wherein the polyolefin based adhesive can be applied as a tape [0048].  
Regarding the limitation “extrusion…”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113)

Claims 2-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nooren (US 2014/0318686) in view of Welles et al. (US 2012/0121894) in view of  and in view of Anker et al. (US 2011/0120587). 
Regarding claims 2, 4-10, and 14-15, Nooren discloses a metal pipe coated on at least a section of the metal pipe with an anti-corrosive polyolefin coating system on one or more sections of said metal pipe [0014-0015].  Although Nooren discloses that the anti-corrosive polyolefin coating system is on more sections of said metal pipe, Nooren fails to explicitly disclose that the anti-corrosive polyolefin coating system is around said metal pipe as claimed.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nooren’s metal pipe to include the anti-corrosive polyolefin coating system to be around the metal pipe in order to further protect the metal pipe from corrosion.  Nooren discloses a polyolefin precoating layer directly on the metal pipe [0035], which corresponds to the claimed polyolefin based adhesive, a layer of adhesion composition comprising of a salt filler [0041], which corresponds to the claimed corrosion protective layer, and a corrosion protecting layer of polyolefin of C2-C12 alkene [0045], which corresponds to the claimed PE or PP coating layer, and being a continuous layer over the coated section, and wherein said polyolefin based adhesive adheres to both the metal pipe and to said PE or PP coating.  
Further, although Nooren discloses that the layer of adhesion composition, which corresponds to the claimed corrosion protective layer, comprises of a salt filler [0041], Nooren fails to explicitly disclose the material of the salt as presently claimed.

Weller discloses a coated metal pipe comprising of a polyolefin based adhesive comprising amorphous polypropylene or ethylene-propylene copolymers [0026-0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nooren’s polyolefin based adhesive to be of amorphous polypropylene, which inherently have an organic phase in amount of ethylenic unsaturation of about less than 0.2 meq/g, or ethylene-propylene copolymer, since Weller discloses that this material has very good adhesion, long term stability, self-healing characteristics, chemical resistance, and high impedance [0011].
Further, neither Nooren nor Weller discloses that the adhesive are being flowable when a pressure of 10 kgf/mm2 is applied and exhibits a yield point at 90ºC, at deformation of more than 1%, when measured at 10 rad/sec with increased deformation as well as the properties of the polyolefin coating system recited in claims 14-15 and 30-31.  However, given that Nooren and Weller discloses similar material as claimed in an analogous art, Nooren and Weller would disclose the similar property as claimed.
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 
2-C12 alkene [0045], which corresponds to the claimed PE or PP coating layer as set forth above, however, fails to explicitly disclose that the PE coating is HDPE and non-crosslinked.
Anker discloses that the PE coating layer is HDPE (density 930-955 kg/m3) [0007] and being non-crosslinked [0031] for a coated metal pipe.  Because Anker discloses non-crosslinked HDPE, this would read upon the claimed HDPE being reactive.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nooren’s PE coating layer to be of HDPE and non-crosslinked [0031], since Anker discloses that this will achieve a high mechanical strength coated pipe [0001].
Nooren discloses a coated metal pipe for a field joint [0036, 0044]), however, fails to disclose the thickness for the polyolefin based adhesive and the PE or PP coating layer as presently claimed.
However, Nooren discloses that the total thickness of the anti-corrosive polyolefin coating system is up to 28 mm [0043], wherein the corrosion protective layer has a thickness of up to 25 mm [0034], which therefore Nooren would disclose an overlapping range for the polyolefin based adhesive and the PE or PP coating layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
It is also noted that Weller discloses that the polyolefin based adhesive has a thickness of 0.1-4 mm [0098].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nooren’s thickness of the polyolefin 
Regarding claim 3, Nooren discloses a coated metal pipe as set forth above, however, fails to disclose the dimension of the metal pipe as presently claimed.
Anker discloses a coated metal pipe with the diameter as claimed [0114].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nooren’s metal pipe to have an outer diameter as presently claimed, since Anker discloses that this is a known dimension of a metal pipe.

Regarding claims 11-13, Nooren discloses that the polyolefin based adhesive and the PE or PP coating layer are applied on substantially the whole length of a pipe ([0015]: one or more section), wherein the polyolefin based adhesive can be applied as a tape [0048].  
Regarding the limitation “extrusion…”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113)


Allowable Subject Matter
Claims 24-31 are allowable over the closest prior art to Nooren.  Nooren discloses a metal pipe coated on at least a section of the metal pipe with an anti-corrosive polyolefin coating system on one or more sections of said metal pipe [0014-0015].  However, Nooren fails to teach, suggest, or otherwise render obvious an anti-corrosive polyolefin coating system on a metal pipe comprising of polyolefin based adhesive, a corrosion protective layer, and a PE/PP coating layer, being in direct contact with each other, with the claimed materials and thicknesses.  


Response to Arguments
Claims 24-31 are allowed for the reasons set forth above.
Applicant's arguments filed 2/1/21 have been fully considered but they are not persuasive per claims 2-15.
Applicant argues that Nooren fails to describe or suggest a PE/PP coating layer, wherein the PE/PP coating layer consists substantially of HDPE MDPE, LLDPE, LDPE, or isotactic or syndiotactic PP.  The examiner agrees that Nooren fails to explicitly disclose the specific PE material, however, Nooren discloses linear or branched polyolefin [0045], which would encompass the specific PE as claimed.  Anker was used as a teaching reference to disclose that the PE coating layer is HDPE (density 930-955 kg/m3) [0007] and being non-crosslinked [0031] for a coated metal pipe, which is analogous art to that of Nooren.  Because Anker discloses non-crosslinked HDPE, this would read upon the claimed HDPE being reactive.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Applicant argues that Nooren is stated to comprise of poly olefin, wherein applicant argues that the present claims requires that the coating layer to consists substantially of HDPE MDPE, LLDPE, LDPE, or isotactic or syndiotactic PP.  The claim language “consists substantially of” is still open because applicant has not submitted any evidence that the additional unrecited materials affect the basic and novel properties of the claimed invention.  "Comprising" and "consisting substantially of" have been considered to be open claim language and thus, do not exclude unrecited components.  Please see MPEP 2111.03 which states:  The transitional phrase “consisting essentially of”, which is synonymous with “consists substantially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  Further, poly olefin is considered to be a genus and HDPE MDPE, LLDPE, and LDPE is considered to be species.  It is unclear to the examiner how a genus would include unrecited components that already includes a species.  Clarification is needed.   
Applicant argues that the present PE/PP layer shrinks not on heating but upon cooling, wherein Nooren does not disclose such a layer but instead that the corrosion protection layer is In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nevertheless, Nooren discloses that the corrosion protection layer is “preferably” a heat shrinkable sleeve (emphasis added).  Nooren does not impose any generalized limit of the property of the layer.  Thus, Nooren’s disclosure does not state that it must be heat shrinkable as applicant has argued.
Applicant stated that Nooren’s PE/PP coating layer may be a tape, wherein applicant argues that this teaches away from the claimed continuous layer over the section where the polyolefin based adhesive is present (emphasis added).  The examiner respectfully disagrees.  Nooren explicitly discloses that the layer may be a tape, however, this does not conclusively state that it must be in a tape form.  In fact, Nooren discloses that it is of a film form or a wrapping tape [0044].  Further, Nooren’s PE/PP coating layer is considered to be continuous layer because the layer itself does not comprise of voids or gaps within its layer.  
Applicant stated that although Nooren discloses an adhesive layer that can be between 0.1-50 mm, which applicant acknowledges that it encompasses the claimed 0.5-5 mm, applicant argues that it fails to provide “sufficient specificity” to anticipate the much narrower claimed range.  This argument has been found unpersuasive.  This is because the examiner is not taking the position of anticipation, but rather, that the structural proportions taught by Nooren overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion 
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).
Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  Applicant has not provided evidence of the criticality of the claimed thickness range.  
Applicant argues that Nooren discloses a polyolefin layer is between 5-30 mils, which is 0.127-762 mm, thereby argues that it teaches away from the claimed 1-10 mm.  The examiner respectfully disagrees.  As set forth above, Nooren discloses an overlapping claim.  It is noted that applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on other embodiments and argue that the reference did not teach others.  Nevertheless, the examiner is not taking the position that the backing material corresponds to the claimed PE/PP layer.  
For these reasons, the rejection has been maintained per claims 2-15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






Linda Chau
/L.N.C/Examiner, Art Unit 1785     

/Holly Rickman/Primary Examiner, Art Unit 1785